Citation Nr: 1015030	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety reaction; 
and if so, whether the claim may be granted.

2.  Entitlement to service connection for cold exposure to 
fingers and hands.

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and to exclude anxiety reaction.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee degenerative joint disease.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee laxity/internal derangement.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for left knee degenerative joint 
disease and entitlement to an initial disability evaluation 
in excess of 10 percent for left knee laxity/internal 
derangement come back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
October 2008.  These issues were originally on appeal from a 
January 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  The 
remaining issues on appeal come before the Board on appeal 
from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.
.
The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for left knee degenerative joint 
disease, entitlement to an initial disability evaluation in 
excess of 10 percent for left knee laxity/internal 
derangement, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  A claim for service connection for anxiety reaction was 
denied by a September 1969 rating decision that was not 
appealed.  Evidence submitted subsequent to the September 
1969 rating decision does not raise a reasonable possibility 
of substantiating the claim.

2.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a chronic disability related to 
in-service cold exposure to fingers and hands.
  
3.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a psychiatric disorder to 
include PTSD.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision which denied a claim 
for service connection for anxiety reaction is final. 38 
U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1969).  New and material evidence has not been submitted, 
and the claim of entitlement to service connection for 
anxiety reaction is not reopened.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156 (2009).

2.  The Veteran does not have a chronic cold exposure 
disability of the fingers or hands that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  The Veteran does not have psychiatric disability, to 
include PTSD, that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in December 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1.  
The letter informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, as well as how VA determines 
disability ratings and effective dates.  The letter also 
advised the Veteran that new and material evidence was needed 
to reopen his claim of service connection for anxiety 
reaction, why the claim was previously denied, what was 
necessary to reopen his claims.  See Kent, 20 Vet. App. at 1.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Social Security Administration (SSA) records 
have also been obtained.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA PTSD examination in May 2008.  
38 C.F.R. § 3.159(c)(4).  The May 2008 VA examiner addressed 
whether the Veteran met the DSM-IV criteria for PTSD in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  The Board 
notes that in the Notice of Disagreement with the June 2008 
rating decision that denied the Veteran's claims, the 
Veteran's attorney stated that the Veteran did not want to 
tell the examiner the truth because he believed it would 
belittle his family and that such was consistent with the 
avoidant symptoms of PTSD and requested a new examination.  
The Board notes that the Veteran's admittance of 
untruthfulness during the May 2008 PTSD VA examination is no 
guaranty that the Veteran will be more forthcoming at another 
VA examination.  It does, however, call into question the 
credibility of the Veteran's statements.  In this case, the 
Board finds that the May 2008 VA examination report is 
thorough; thus this examination is adequate upon which to 
base a decision. 

With respect to the issues of entitlement to service 
connection for cold injuries to hands and fingers and for 
other psychiatric disorders, the Veteran has not been 
afforded a VA examination with an opinion as to the etiology 
of these claimed disabilities.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no current medical evidence has been 
presented showing treatment for cold injury to the hands or 
fingers, treatment of a psychiatric disorder, or the 
possibility that cold injuries to the hand and fingers or a 
psychiatric disorder is related to the Veteran's military 
service, the Board finds that an etiology opinion is not 
"necessary."  

The Board notes that the Veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in September 1969, the RO denied the 
Veteran's claim for service connection for anxiety reaction.  
The Veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  
Thus, the September 1969 decision is final.  

The Veteran's application to reopen his claim of service 
connection for a mental disorder was received in November 
2007.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2008 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to 
service connection for anxiety reaction.  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The September 1969 rating decision denied service connection 
for anxiety reaction on the basis that although a diagnosis 
of mild anxiety reaction was made, it was not supported by 
objective evidence and was the examiner's characterization of 
the Veteran's feeling of getting nervous easily.  In October 
1969, the RO sent out a corrective letter informing the 
Veteran that the letter dated in September 1969 was in error 
and should have stated that his nervous condition was neither 
service incurred or aggravated.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The evidence of record at the time of the September 1969 
decision included the Veteran's service treatment records and 
a March 1969 VA examination report which included a diagnosis 
of mild anxiety reaction.  Based on the grounds stated for 
the denial of service connection for anxiety reaction in the 
September 1969 rating decision, new and material evidence 
would consist of evidence linking a diagnosis of anxiety 
reaction to the Veteran's active military service.  

In this regard, additional evidence received since the 
September 1969 rating decision, which includes both VA 
medical records and private medical records as well as 
statements and personal hearing testimony from the Veteran.  
The Veteran's attorney argues that the concession of the 
Veteran's stressor is new and material evidence in regard to 
anxiety reaction.  However, there is no medical evidence 
since September 1969 which includes a diagnosis of anxiety 
reaction.  

The Board has considered the evidence received since the 
September 1969 rating decision and finds that there is no 
evidence that the Veteran has a current diagnosis of anxiety 
reaction that was incurred in or aggravated by active 
service. 

Accordingly, the Board finds that the evidence received 
subsequent to September 1969 rating decision is not new and 
material and does not serve to reopen the claim.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for anxiety reaction, the 
benefit of the doubt doctrine does not apply.  see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a cold injury to the Veteran's fingers and 
hands or a psychiatric disorder is factually shown during 
service.  The Board concludes it was not.  

With respect to a psychiatric disorder, the Board cannot 
conclude a "chronic" psychiatric condition was incurred 
during service.  The Veteran's service treatment records 
indicate that on the Report of Medical History completed in 
conjunction with his separation physical, the Veteran 
indicated that he had had nervous trouble.  The examining 
physician noted that the Veteran felt "nervous" or anxious 
frequently but noted no difficulty sleeping and has not 
interfered with work.  Nervousness or anxiety noted during 
service cannot be considered a chronic psychiatric disorder 
unless there is some indication that a chronic disorder 
exists.   That an injury/illness occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.   

With respect to cold injury of the fingers and hands, the 
service treatment records are absent complaints, findings or 
diagnoses of cold injury to fingers or hands during service.  

As noted above, to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2009).  38 C.F.R. § 4.125(a) (2003) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

The post-service medical records are absent any complaints of 
or treatment for cold injury to fingers and hands as well as 
any psychiatric disorder.  In November 2007, the Veteran 
underwent depression and PTSD screening which were negative 
with scores of zero.  

In addition, the Veteran underwent a VA PTSD examination in 
May 2008.  The Veteran described stressful events such as the 
taking of the U.S.S. Pueblo by Communists and casualties in 
the DMZ.  However, the examiner noted that as the Veteran was 
not on the U.S.S. Pueblo, this stressor was not remotely 
related to PTSD for the Veteran.  The examiner also noted 
that the Veteran was in the DMZ and by his report the 
stressor information he provided was by proxy as those killed 
were one company over.  The examiner noted that this would 
have been scary and not to the extent of meeting the A 
criteria of PTSD of an actual threatened death or serious 
threat to the physical integrity of self.  The examiner also 
noted that the Veteran's subjective reporting for the B 
criteria did not correlate with DSM-IV for such matter and 
did not correlate with the A criteria.  The examiner noted 
that Criteria C and D were entirely subjective and not 
verifiable.  The examiner stated that the Veteran did not 
meet the criteria for PTSD related to military service.  

Thus, the medical evidence fails to show that the Veteran 
currently suffers from cold injury to fingers and hands and 
any psychiatric disorder, including PTSD.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a current cold injury disability of the fingers 
and hands or a psychiatric disability exists and that the 
disability was caused by or aggravated by the Veteran's 
military service, the criteria for establishing service 
connection for cold injury to fingers and hands and a 
psychiatric disability have not been established.  38 C.F.R. 
§ 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the Veteran contends that he suffers from cold 
exposure of the fingers and hands and has a psychiatric 
disorder related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

New and material evidence not having been submitted, the 
claim for entitlement service connection for anxiety reaction 
is not reopened.

Entitlement to service connection for cold exposure to 
fingers and hands is denied.

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.


REMAND

With respect to the issues of entitlement to an initial 
disability evaluation in excess of 10 percent for left knee 
degenerative joint disease and entitlement to an initial 
disability evaluation in excess of 10 percent for left knee 
laxity/internal derangement, in an October 2008 decision, the 
Board denied the Veteran's appeal.  The Veteran appealed the 
Board's decision to the Court.  In an October 2009  Order, 
the Court granted the parties Joint Motion for Remand (JMR ) 
and remanded the matter to the Board for compliance with the 
instructions in the JMR. The JMR noted that the parties 
agreed that the Board erred by failing to discuss evidence 
favorable to the Veteran, specifically a July 2005 letter and 
accompanying report from Dr. Troyer.  

The Veteran indicated that in the latter part of 2009, he 
consulted with a VA orthopedist at VAMC Grand Island for his 
service-connected condition and that the orthopedist 
indicated that surgery was necessary.  

With respect to the issue of entitlement to a TDIU, this 
claim is inextricably intertwined with the claims for 
increased evaluation.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should 
be considered together, it follows that, any Board action on 
the TDIU claim, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.  However, the 
Veteran has indicated that he runs his own business with no 
profit and that his income was from ranching.  In August 
2008, the RO provided a VA Form 21-8940, Application for 
Individual Unemployability, to be completed regarding his 
work history and a VA Form 21-4165, to be completed regarding 
his farm income.  In addition, the RO requested that the 
Veteran provide the number of hours worked per week and 
amount of time lost in the prior 12 months due to his 
service-connected disabilities.  Thus far, this information 
has not been provided by the Veteran.  The Board reminds the 
Veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate.  38 C.F.R.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  He is advised that 
he has an obligation to assist VA in the development of his 
claim, and that failure to do so may result in an adverse 
decision.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his service-
connected left knee disabilities that is 
not evidenced by the current record.  If 
so, the Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records, as 
well as any VA treatment records 
pertaining to the Veteran's service-
connected left knee disabilities from 
August 2008 to the present from the VA 
medical center in Grand Island, Nebraska 
should be obtained and associated with 
the claims file.  If any of the above 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.
 
2. The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected left knee 
degenerative joint disease and left knee 
laxity/internal derangement.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the Veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

3.  The Veteran should be requested to 
complete and return VA Forms 21-8940 and 
21-4165, as well as provide the number of 
hours works per week, and the amount of 
time lost in the previous 12 months due 
to service-connected conditions.  

4.  The Veteran should be afforded a VA 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities (bilateral hearing 
loss, left knee laxity/internal 
derangement, left knee degenerative joint 
disease, and tinnitus).  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure or 
follow a substantially gainful occupation 
solely as a result of the combination of 
his service-connected disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).
	
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The examiner should consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or follow 
a gainful occupation in light of his 
service-connected disabilities.

To the extent possible, the examiner 
should distinguish symptoms and 
impairment attributable to the Veteran's 
service-connected disorders from those 
attributable to any other diagnosed 
disorders.

The examiner is requested to provide a 
complete rationale for his or her 
opinion, based on his or her clinical 
experience and medical expertise.

5.  If the benefit sought is not granted 
in full, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


